Citation Nr: 1143679	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  02-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's intercostal neuralgia. 

2.  Entitlement to an extraschedular initial disability evaluation for the Veteran's intercostal neuralgia.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Matthew F. Carmody, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1982. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Chicago, Illinois, Regional Office (RO) which denied an increased disability evaluation for the Veteran's post-operative scar.  In April 2002, the RO established service connection for a hiatal hernia; assigned a 10 percent evaluation for that disability; and effectuated the award as of June 11, 2001.  In August 2002, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  In June 2003, the Board remanded the issues of entitlement to an increased evaluation for the Veteran's post-operative scar and an initial evaluation in excess of 10 percent for his hiatal hernia to the RO for additional action. 

In November 2003, the RO granted service connection for intercostal neuralgia; assigned a 20 percent evaluation for that disability; effectuated that award as of June 11, 2001; denied an earlier effective date for the award of service connection for a hiatal hernia; and denied a total rating for compensation purposes based on individual unemployability.  In July 2004, the RO effectuated the award for service connection for intercostal neuralgia as of March 30, 1982.  In December 2004, the RO determined that its April 2002 rating decision was clearly and unmistakably erroneous in effectuating the award of service connection for the Veteran's hiatal hernia as of June 11, 2001, and effectuated the award as of March 30, 1982.  In July 2005, the Board denied both an increased evaluation for the Veteran's post-operative scar and an initial evaluation in excess of 10 percent for his hiatal hernia and remanded the issues of an initial evaluation in excess of 20 percent for his intercostal neuralgia and a total rating for compensation purposes based on individual unemployability to the RO for additional action.  In July 2006, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In November 2006, the Board denied an initial evaluation in excess of 20 percent for the Veteran's intercostal neuralgia and a total rating for compensation purposes based on individual unemployability.  In January 2007, the Veteran filed a Motion for Reconsideration of that portion of the Board's November 2006 decision which denied a total rating for compensation purposes based on individual unemployability.  In July 2007, the Board denied the Veteran's Motion for Reconsideration.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In July 2008, the Court granted the Parties' Joint Motion for Remand; vacated the November 2006 Board decision; and remanded the Veteran's appeal to the Board.  In March 2009 and December 2009, the Board remanded the Veteran's appeal to the RO for additional action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its March 2009 Remand instructions, the Board directed that the RO should schedule the Veteran for a VA examination to determine whether side-effects of medication, including drowsiness, taken for his service-connected intercostal neuralgia make him unemployable or otherwise cause marked interference with his employability.

In June 2009, the Veteran was afforded the requested VA examination.  The examiner opined that:  "The Veteran cannot perform work requiring lifting more than 5 to 10 pounds without exacerbating the pain in his chest wall.  He can, however, perform desk type work."

In December 2009, the Board determined that this opinion did not address the impact of the side-effects of medication, including drowsiness, taken for the Veteran's service-connected intercostal neuralgia on his ability to work. A new VA examination was ordered.  The Board directed that the RO should schedule the Veteran for a VA examination to determine whether side-effects of medication, including drowsiness, taken for his service-connected intercostal neuralgia make him unemployable or otherwise cause marked interference with his employability.

In January 2010, the Veteran was afforded the requested VA examination.  The examiner noted that the Veteran had side effects from his intercostal neuralgia medications, predominantly hives.  The examiner stated "The patient also states that the medication that he takes for pain impairs his attention and alertness to a significant degree so that on occasion he has difficulty in responding appropriately to cues in his external environment." The examiner opined that:

This patient is employable at sedentary or desk-type work in regard to his intercostal neuralgia.  A restriction should apply to the side effects of the medication for certain types of work.  He definitely should not be involved in work involving his use of heavy machinery, operating motor vehicles, or working at heights.  He should not drive a car.  From the viewpoint of his intercostal neuralgia and the side effects of his medication, he is employable at sedentary or desk-type work.

The examiner failed to state whether the Veteran's drowsiness, impaired alertness, and impaired attention are due to the medications the Veteran takes for his service-connected disabilities.  The Veteran has repeatedly contended that he cannot perform even desk jobs due to these side effects.  See, e.g., Veteran's Statement (Jan. 2009).  For instance, the Veteran reports that he was essentially terminated from his job at a bank because he kept falling asleep at work.  See VA Examination (June 2010).  While acknowledging that the RO attempted to comply with the Board's remand instructions, the Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268  (1998).  A new examination which discusses the side effects of the Veteran's medications in more detail is required.


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination.  The examiner should do the following:

(a) The examiner should state which medications the Veteran is on to treat his intercostal neuralgia.

(b) With regard to the medications used to treat his intercostal neuralgia, the examiner should describe the specific side effects of each medication on the Veteran.  State the frequency and severity of any side effect.

(c) The examiner should state whether one of the side effects is drowsiness, impaired alertness, or impaired concentration.  If these are side effects, the examiner should describe the severity and frequency of any attacks of drowsiness, impaired concentration, or impaired alertness.  The examiner should also address the Veteran's contentions that these symptoms render him unable to perform either physical or sedentary work.  Specifically, address his contentions that he could not work as a bank teller due to these symptoms.

(d) For each of the symptoms from the medication the Veteran takes for his service-connected intercostal neuralgia, state whether these cause "marked interference with employment."  Describe the impact of each side-effect of each medication on the Veteran's ability to work at any occupation (i.e., manual and/or sedentary type).  

(e) Discuss all impairment/symptoms caused by the service-connected intercostal neuralgia, service-connected hiatal hernia, and service-connected post-operative scar.  As it pertains to the service-connected intercostal neuralgia, please state whether the condition results in incomplete paralysis of any affected nerve, and if so please describe the degree of severity in terms of slight, moderate, or severe.  If it is complete, note whether there is inability to move the arm above shoulder level or a winged scapula deformity.  State the impact that the symptoms/impairments of all of these service-connected disabilities have on his ability to work.  

A complete rationale for all opinions expressed should be provided.  The claims file must be made available to and reviewed by the examiner.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claims on appeal, to include consideration of referral for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b) for his intercostal neuralgia, as well as determine whether extraschedular consideration is warranted under 38 C.F.R. § 4.16(b) as it pertains to the claim for a TDIU rating.  If any decision remains adverse to the Veteran, he and his attorney should be furnished with a supplemental statement of the case, and with a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


